The infant plaintiff sustained personal injuries allegedly due to a defective drop ladder which formed a part of a fire escape attached to a multiple dwelling owned by the defendant Schweig and managed by the defendant Herman.
Upon the present record we think there was no evidence that the defendants, or either of them, had such exclusive possession, control and oversight of the agency which is alleged to have caused the infant plaintiff's injury, as to make applicable the rule of res ipsa loquitur. (Foltis, Inc., v. City of NewYork, 287 N.Y. 108, 114-117; Bressler v. New York RapidTransit Corp., 270 N.Y. 409, 413; Galbraith v. Busch,267 N.Y. 230, 235; Slater v. Barnes, 241 N.Y. 284, 287.) There was evidence, however, sufficient to present a question of fact whether, when the infant plaintiff used the drop ladder as a means to reach the fire escape, he did so as an invitee to whom the defendants owed the duty to maintain the ladder in a reasonably safe condition for such use. (Bowers v. City BankFarmers Trust Co., 282 N.Y. 442, 445.) *Page 220 
The judgments should be reversed and a new trial granted, with costs to abide the event.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS, CONWAY and DESMOND, JJ., concur.
Judgments reversed, etc.